DETAILED ACTION
Status of Claims 
This action is in reply to the Amendments filed on 06/16/2022.
Claims 1-20 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 06/16/2022, has been entered. Claims 1, 4, 13 and 19 have been amended.
Objections to the Drawings
The Objections to the Drawings have been withdrawn pursuant Applicant’s amendments.

Objections to the Claims
            The objections to the claims have been maintained as detailed in the response to arguments below. 
Rejections under 35 U.S.C. §112(b)
The 35 U.S.C. §112(b) rejections have been withdrawn pursuant Applicant’s amendments. 
Priority
The current Application claims priority from Foreign Application JP2020-018819, filed 02/06/2020. Therefore, the instant claims receive the effective filing date of 02/06/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20, are objected to because of the following informalities:  
-Claim 1 reads “a second sensor configured to detect a person moving a commodity from of the display region to outside of the display region” but should likely read “a second sensor configured to detect a person moving the commodity from of the display region to outside of the display region”
-Claim 1 reads “when the movement of the commodity from the display region is detected by the first sensor but the second sensor has not detected a person moving the commodity from the display region to outside the display region” but should likely read “when the movement of the commodity from the display region is detected by the first sensor but the second sensor has not detected the person moving the commodity from the display region to outside the display region”
Claims 2-12 inherit the deficiencies noted in claim 1 and are therefore objected to on the same basis.
-Claim 5 reads “wherein the controller is further configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if a person is near the display region” but should likely read “wherein the controller is further configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if the person is near the display region”
-Claim 13 reads “a second sensor configured to detect a removal of a commodity from of the display region to outside of the display region by a person” but should likely read “a second sensor configured to detect a removal of the commodity from of the display region to outside of the display region by a person”
-Claim 13 reads “when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected” but should likely read “when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by the person has not been detected”
Claims 14-18 inherit the deficiencies noted in claim 13 and are therefore objected to on the same basis.
-Claim 17 reads “send the notification signal to the notification device only if a person is near the display region” but should likely read “send the notification signal to the notification device only if the person is near the display region”
-Claim 19 reads “detecting a removal of a commodity from the display region to outside of the display region” but should likely read “detecting a removal of the commodity from the display region to outside of the display region”
-Claim 19 reads “at the time the movement of the commodity from the display region is detected and the removal of the commodity from the display region to outside the display region by a person is not detected” but should likely read “at the time the movement of the commodity from the display region is detected and the removal of the commodity from the display region to outside the display region by the person is not detected”
Claim 20 inherits the deficiencies noted in claim 19 and is therefore objected to on the same basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-a first sensor configured to detect a movement of a commodity from a display region; 
-a second sensor configured to detect a person moving a commodity from the display region to outside of the display region for purchasing the commodity; and 
-a controller configured to notify a designated notification destination when the movement of the commodity from the display region is detected by the first sensor but the second sensor has [it is] not detected [that] a person mov[ed] the commodity from the display region to outside the display region.
The above limitations recite the concept of providing a notification in response to a commodity being moved from a display but not from a display region. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of a first sensor configured to detect a movement of a commodity from a display region; a second sensor configured to detect a person moving a commodity from the display region to outside of the display region for purchasing the commodity; and a controller configured to notify a designated notification destination when the movement of the commodity from the display region is detected by the first sensor but the second sensor has [it is] not detected [that] a person mov[ed] the commodity from the display region to outside the display region, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the movement of the commodity from the display region is detected by the first sensor, a person moving or not moving the commodity from of the display region to outside of the display region is detected by a second sensor, the designated notification destination is notified by the controller, nothing in the claim element precludes the step from practically being performed by people. For example, but for the “first sensor,” “second sensor,” and “controller” language, “detect” and “notify” in the context of this claim encompasses advertising, and marketing or sales activities or behaviors.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-a first sensor configured to detect a movement of a commodity from a display region; 
-a second sensor configured to detect a person moving a commodity from the display region to outside of the display region for purchasing the commodity; and 
-a controller configured to notify a designated notification destination when the movement of the commodity from the display region is detected by the first sensor but the second sensor has not detected a person moving the commodity from the display region to outside the display region.
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea). Specifically, the additional elements of a first sensor, a second sensor, and a controller are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions of sending data [i.e. notifying a designated destination] as well a generic sensors detecting data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the movement of the commodity is detected by a first sensor only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).

In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 13 is a system reciting similar functions as claim 1. Examiner notes that Claim 13 recites the additional elements of a notification device, a first sensor, a second sensor, and a controller, however, claim 13 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.
Claim 19 is a method reciting similar functions as claim 1. Examiner notes that Claim 19 recites the additional elements of a first sensor and a second sensor, however, claim 19 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 13 and 19 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 2-12, 14-18 and 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-12, 14-18 and 20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities or behaviors. Dependent claim 11 does not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 2-10, 12, 14-18 and 20 recite the additional elements of a notification device, the first sensor, a first notification device, a second notification device, the controller, a speaker, a display screen, a weight scale, the second sensor, a camera, and a time of flight camera, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims2-12, 14-18 and 20 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2-12, 14-18 and 20 are “directed to” an abstract idea. Next, under Step 2B, similar to the analysis of claims 1, 13 and 19, dependent claims 2-12, 14-18 and 20 analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e. providing a notification in response to a commodity being moved from a display but not from a display region) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (US 2021/0133835 A1), previously cited and hereinafter Gu.
Regarding claim 1, Gu discloses a commodity management device (i.e. abstract), comprising:
-a first sensor configured to detect a movement of a commodity from a display region (Gu, see at least: “one or more weight sensors [i.e. a first sensor] affixed to a shelf (e.g., one of shelves 210) may measure weights of one or more product items” [0040] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves, a plurality of weight sensors may be placed under the containers to detect an item removed [i.e. configured to detect a movement of a commodity from a display region], a plurality of proximity sensors or motion sensors may be used to detect a customer's motions such as removing, placing a product item” [0062]); 
-a second sensor configured to detect a person moving a commodity from the display region to outside of the display region for purchasing the commodity (Gu, see at least: “a plurality of image sensors [i.e. a second sensor] may be used to gather image data of a person moving in the autonomous store 100 [i.e. configured to detect a person]…Each image sensor or group of image sensors may collect data from a particular area [i.e. configured to detect a person moving a commodity from the display region to outside of the display region] of the autonomous store 100” [0042] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves [i.e. configured to detect a person moving a commodity from the display region] ” [0062] and “the shelves 120 may hold product items 130 for selection and purchase by a customer [i.e. for purchasing the commodity]” [0037]); and 
-a controller configured to notify a designated notification destination when the movement of the commodity from the display region is detected by the first sensor but the second sensor has not detected a person moving the commodity from the display region to outside the display region (Gu, see at least: “the mechanical device 400 may send the observations of dropped objects (e.g., liquid, product items, banana peels) [i.e. when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected] to the computer system to notify store employees [i.e. a controller configured to notify a designated notification destination] or another specialized mechanical device (e.g., a robot janitor) to clean them up” [0060] and “after the sensor data are collected and analyzed, the system 500 may determine if any issue needs to be handled in phase 520…the system 500 may conduct as many determinations as necessary in phase 520. For example, the system 500 may also detect spilled liquid or dropped objects on the floor [i.e. when the movement of the commodity from the display region is detected by the first sensor but the second sensor has not detected a person moving the commodity from the display region to outside the display region]” [0074] and  Examiner notes that if an item is dropped or spilled the product moves from the weight sensor on the shelf but stays in the area of the shelf that is picked up by the camera [i.e. the second sensor has not detected a person moving the commodity from the display region to outside the display region]).

Regarding claim 8, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the first sensor is a weight scale configured to weigh changes in weight of items on the display region (Gu, see at least: “one or more weight sensors [i.e. wherein the first sensor is a weight scale] affixed to a shelf (e.g., one of shelves 210) may measure weights of one or more product items” [0040] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves, a plurality of weight sensors may be placed under the containers to detect an item removed [i.e. wherein the first sensor is a weight scale configured to weigh changes in weight of items on the display region], a plurality of proximity sensors or motion sensors may be used to detect a customer's motions such as removing, placing a product item” [0062]).

Regarding claim 9, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the second sensor comprises a camera (Gu, see at least: “a plurality of image sensors [i.e. the second sensor] may be used to gather image data of a person moving in the autonomous store 100” [0042] and “the sensors (e.g., the one or more sensors 211, 212, 213, 221, 231, and/or 241) placed in the autonomous store 100 may comprise one or more image sensors (e.g., RGB cameras, IR cameras, depth cameras) [i.e. wherein the second sensor comprises a camera]” [0039]).

Regarding claim 10, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the second sensor comprises a time of flight camera (Gu, see at least: “a plurality of image sensors [i.e. the second sensor] may be used to gather image data of a person moving in the autonomous store 100” [0042] and “the sensors (e.g., the one or more sensors 211, 212, 213, 221, 231, and/or 241) placed in the autonomous store 100 may comprise one or more image sensors (e.g., RGB cameras, IR cameras, depth cameras) [i.e. wherein the second sensor comprises a time of flight camera]” [0039]).

Regarding claim 11, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the display region is a portion of a display shelf (Gu, see at least: “one or more weight sensors affixed to a shelf (e.g., one of shelves 210) [i.e. wherein the display region is a portion of a display shelf] may measure weights of one or more product items” [0040]).

Regarding claim 19, Gu discloses a commodity management method (i.e. abstract), comprising: 
-detecting a movement of a commodity from a display region based on output from a first sensor (Gu, see at least: “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves, a plurality of weight sensors may be placed under the containers to detect an item removed [i.e. detecting a movement of a commodity from a display region based on output from a first sensor], a plurality of proximity sensors or motion sensors may be used to detect a customer's motions such as removing, placing a product item” [0062] and “one or more weight sensors [i.e. from a first sensor] affixed to a shelf (e.g., one of shelves 210) may measure weights of one or more product items” [0040]); 
-detecting a removal of a commodity from the display region to outside of the display region by a person based on output of a second sensor (Gu, see at least: “a plurality of image sensors [i.e. based on output of a second sensor] may be used to gather image data of a person moving in the autonomous store 100…Each image sensor or group of image sensors may collect data from a particular area [i.e. detecting a removal of a commodity from of the display region to outside of the display region by a person] of the autonomous store 100” [0042] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves [i.e. based on output of a second sensor] ” [0062]); and 
-notifying a designated notification destination at the time the movement of the commodity from the display region is detected and the removal of the commodity from the display region to outside the display region by a person is not detected (Gu, see at least: “after the sensor data are collected and analyzed, the system 500 may determine if any issue needs to be handled in phase 520…the system 500 may conduct as many determinations as necessary in phase 520. For example, the system 500 may also detect spilled liquid or dropped objects on the floor [i.e. at the time the movement of the commodity from the display region is detected and the removal of the commodity from the display region to outside the display region by a person is not detected]” [0074] and “the mechanical device 400 may send the observations of dropped objects (e.g., liquid, product items, banana peels) [i.e. at the time the movement of the commodity from the display region is detected and the removal of the commodity from the display region to outside the display region by a person is not detected] to the computer system to notify store employees [i.e. notifying a designated notification destination] or another specialized mechanical device (e.g., a robot janitor) to clean them up” [0060] Examiner notes that if an item is dropped or spilled the product moves from the weight sensor on the shelf but stays in the area of the shelf that is picked up by the camera).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-7, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Herring et al. (US 2016/0110772 A1), previously cited and hereinafter Herring772.
Regarding claim 2, Gu discloses the commodity management device according to claim 1.
Gu does not explicitly disclose the notification destination being a notification device near the display region where the movement of the commodity was detected by the first sensor.
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of a notification destination being a notification device near the display region where the movement of the commodity was detected by the first sensor (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. a notification device near the display region where the movement of the commodity was detected by the first sensor]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470[i.e. a notification device]” [0032] and “FIG. 9B illustrates several example presentations 910 of information to a customer. The presentations may be delivered in real-time to the customer using any suitable manner, such as a visual output (e.g., graphical and/or textual), audio-based output, and/or other sensory output” [0072]). This known technique is applicable to the commodity management device of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.
It would have been recognized that applying the known technique of a notification destination being a notification device near the display region where the movement of the commodity was detected by the first sensor, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management devices. Further, adding the modification of a notification destination being a notification device near the display region where the movement of the commodity was detected by the first sensor, as taught by Herring772, into the commodity management device of Gu would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management device that would optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).

Regarding claim 3, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the notification destination is in a waiting place of a commodity manager away from the display region (Gu, see at least: “the mechanical device 400 may send the observations of dropped objects (e.g., liquid, product items, banana peels) to the computer system to notify store employees [i.e. wherein the notification destination is in a waiting place of a commodity manager away from the display region] or another specialized mechanical device (e.g., a robot janitor) to clean them up” [0060]).
Gu does not explicitly disclose the notification destination being a notification device.
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of a notification destination being a notification device in a waiting place of a commodity manager away from the display region (Herring772, see at least: “other devices 150 may be carried by employees [i.e. the notification destination being a notification device in a waiting place of a commodity manager] and used in the course of their employment [i.e. away from the display region]” [0024]). This known technique is applicable to the commodity management device of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.
It would have been recognized that applying the known technique of a notification destination being a notification device in a waiting place of a commodity manager away from the display region, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management devices. Further, adding the modification of a notification destination being a notification device in a waiting place of a commodity manager away from the display region, as taught by Herring772, into the commodity management device of Gu would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management device that would optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).

Regarding claim 4, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the notification destination is in a waiting place of a commodity manager away from the display region (Gu, see at least: “the mechanical device 400 may send the observations of dropped objects (e.g., liquid, product items, banana peels) to the computer system to notify store employees [i.e. wherein the notification destination is in a waiting place of a commodity manager away from the display region] or another specialized mechanical device (e.g., a robot janitor) to clean them up” [0060]).
Gu does not explicitly disclose the notification destination being a first notification device near the display region where the movement of the commodity was detected by the first sensor and a second notification device in a waiting place of a commodity manager away from the display region.
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of a notification destination being a first notification device near the display region where the movement of the commodity was detected by the first sensor (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. a first notification device near the display region where the movement of the commodity was detected by the first sensor]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470[i.e. a first notification device]” [0032] and “FIG. 9B illustrates several example presentations 910 of information to a customer. The presentations may be delivered in real-time to the customer using any suitable manner, such as a visual output (e.g., graphical and/or textual), audio-based output, and/or other sensory output” [0072]) and
the known technique of a notification destination being a second notification device in a waiting place of a commodity manager away from the display region (Herring772, see at least: “other devices 150 may be carried by employees [i.e. wherein the notification destination is a second notification device in a waiting place of a commodity manager] and used in the course of their employment [i.e. away from the display region]” [0024]). These known techniques are applicable to the commodity management device of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.
It would have been recognized that applying the known techniques of a notification destination being a first notification device near the display region where the movement of the commodity was detected by the first sensor and a second notification device in a waiting place of a commodity manager away from the display region, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management devices. Further, adding the modification of a notification destination being a first notification device near the display region where the movement of the commodity was detected by the first sensor and a second notification device in a waiting place of a commodity manager away from the display region, as taught by Herring772, into the commodity management device of Gu would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management device that would optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).

Regarding claim 6, Gu in view of Herring772 teaches the commodity management device according to claim 4.
Herring772 further teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of the first notification device being a speaker (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. the first notification device]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470. The audio output devices 465 may include conventional audio speakers [i.e. wherein the first notification device is a speaker]” [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gu with Herring772 for the reasons identified above with respect to claim 4.

Regarding claim 7, Gu in view of Herring772 teaches the commodity management device according to claim 4.
Herring772 further teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of the first notification device being a display screen (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. the first notification device]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470…Visual output devices 470 may include visual displays and various visual indicators such as light emitting diodes (LEDs) [i.e. wherein the first notification device is a display screen]” [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gu with Herring772 for the reasons identified above with respect to claim 4.

Regarding claim 12, Gu discloses the commodity management device according to claim 1. 
Gu does not explicitly disclose the notification destination being a speaker proximate to the display region.
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of a notification destination being a speaker proximate to the display region (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. the notification destination is a speaker proximate to the display region]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470. The audio output devices 465 may include conventional audio speakers [i.e. a speaker]” [0032]). This known technique is applicable to the commodity management device of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.
It would have been recognized that applying the known technique of a notification destination being a speaker proximate to the display region, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management devices. Further, adding the modification of a notification destination being a speaker proximate to the display region, as taught by Herring772, into the commodity management device of Gu would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management device that would optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).

Regarding claim 13, Gu discloses a commodity management system (i.e. abstract), comprising: 
-a display shelf having a display region on which a commodity is to be displayed (Gu, see at least: “one or more weight sensors affixed to a shelf (e.g., one of shelves 210) [i.e. a display shelf having a display region on which a commodity is to be displayed] may measure weights of one or more product items” [0040]), the display shelf including: 
-a first sensor configured to detect a movement of the commodity from the display region (Gu, see at least: “one or more weight sensors affixed to a shelf (e.g., one of shelves 210) [i.e. the display shelf including a first sensor] may measure weights of one or more product items” [0040] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves, a plurality of weight sensors may be placed under the containers to detect an item removed [i.e. configured to detect a movement of the commodity from the display region], a plurality of proximity sensors or motion sensors may be used to detect a customer's motions such as removing, placing a product item” [0062]), and 
-a second sensor configured to detect a removal of a commodity from the display region to outside of the display region by a person (Gu, see at least: “one or more sensors 211 may be affixed to the bottom of each shelf 210, one or more sensors 212 may be affixed above each shelf 210, and one or more sensors 213 may be affixed on a backboard supporting the shelves 210 [i.e. the display shelf including a second sensor]” [0038] and “a plurality of image sensors [i.e. a second sensor] may be used to gather image data of a person moving in the autonomous store 100…Each image sensor or group of image sensors may collect data from a particular area [i.e. configured to detect a removal of a commodity from of the display region to outside of the display region by a person] of the autonomous store 100” [0042] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves [i.e. configured to detect a removal of a commodity from the display region] ” [0062]); and 
-a controller configured to send a notification signal when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected (Gu, see at least: “the mechanical device 400 may send the observations of dropped objects (e.g., liquid, product items, banana peels) [i.e. when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected] to the computer system to notify store employees [i.e. a controller configured to send a notification signal] or another specialized mechanical device (e.g., a robot janitor) to clean them up” [0060] and “after the sensor data are collected and analyzed, the system 500 may determine if any issue needs to be handled in phase 520…the system 500 may conduct as many determinations as necessary in phase 520. For example, the system 500 may also detect spilled liquid or dropped objects on the floor [i.e. when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected]” [0074] and  Examiner notes that if an item is dropped or spilled the product moves from the weight sensor on the shelf but stays in the area of the shelf that is picked up by the camera).
Gu does not explicitly disclose a notification device; and the notification signal being sent to the notification device
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including a notification device (Herring772, see at least: “other devices 150 may be carried by employees [i.e. a notification device] and used in the course of their employment” [0024]); and
the known technique of sending a notification signal to the notification device (Herring772, see at least: “other devices 150 may be carried by employees [i.e. the notification device] and used in the course of their employment” [0024] and “I/O 250 may include input devices 252 and output devices 254 included to enhance the shopping experience for customers. In one embodiment, terminals 105, user devices 140, and other devices 150 may include visual displays and/or audio speakers (examples of the output devices 254) [i.e. send a notification signal to the notification device]” [0027]). This known technique is applicable to the commodity management system of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.
It would have been obvious to one of ordinary skill in the art to include in the commodity management system, as taught by Gu, a notification device, as taught by Herring772, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Gu, to include the teachings of Herring772, in order to optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).
Additionally, it would have been recognized that applying the known technique of sending a notification signal to the notification device, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management systems. Further, adding the modification of sending a notification signal to the notification device, as taught by Herring772, into the commodity management system of Gu would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management system that would optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).

Regarding claim 14, Gu in view of Herring772 teaches the commodity management system according to claim 13.
Herring772 further teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of the notification device being a speaker configured to output a voice message when the notification signal is received from the controller (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. the notification device]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470. The audio output devices 465 may include conventional audio speakers [i.e. wherein the notification device is a speaker configured to output a voice message when the notification signal is received from the controller]” [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gu with Herring772 for the reasons identified above with respect to claim 13.

Regarding claim 15, Gu in view of Herring772 teaches the commodity management system according to claim 13. Gu further discloses.
-wherein the first sensor is a weight scale (Gu, see at least: “one or more weight sensors [i.e. wherein the first sensor is a weight scale] affixed to a shelf (e.g., one of shelves 210) may measure weights of one or more product items” [0040]).

Regarding claim 16, Gu in view of Herring772 teaches the commodity management system according to claim 13. Gu further discloses.
-wherein the second sensor is a time of flight camera (Gu, see at least: “a plurality of image sensors [i.e. the second sensor] may be used to gather image data of a person moving in the autonomous store 100” [0042] and “the sensors (e.g., the one or more sensors 211, 212, 213, 221, 231, and/or 241) placed in the autonomous store 100 may comprise one or more image sensors (e.g., RGB cameras, IR cameras, depth cameras) [i.e. wherein the second sensor is a time of flight camera]” [0039]).

Regarding claim 18, Gu in view of Herring772 teaches the commodity management system according to claim 13. 
Herring772 further teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of the notification device being a display screen (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. the notification device]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470…Visual output devices 470 may include visual displays and various visual indicators such as light emitting diodes (LEDs) [i.e. wherein the notification device is a display screen]” [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gu with Herring772 for the reasons identified above with respect to claim 13.

Regarding claim 20, Gu discloses the commodity management method according to claim 19.
Gu does not explicitly disclose the notification destination being a speaker configured to output a voice message.
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of a notification destination being a speaker configured to output a voice message (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. a notification destination]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470. The audio output devices 465 may include conventional audio speakers [i.e. wherein a notification destination is a speaker configured to output a voice message]” [0032]). This known technique is applicable to the commodity management method of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.
It would have been recognized that applying the known technique of a notification destination being a speaker configured to output a voice message, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management methods. Further, adding the modification of a notification destination being a speaker configured to output a voice message, as taught by Herring772, into the commodity management method of Gu would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management method that would optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Herring772, in further view of Herring et al. (US 2015/0261314 A1), previously cited and hereinafter Herring314.
Regarding claim 5, Gu in view of Herring772 teaches the commodity management device according to claim 4. 
Gu in view of Herring772 does not explicitly teach the controller being further configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if a person is near the display region, and the first notification device being configured to output a message, upon receiving the notification, that the commodity should not be touched.
Herring314, however, teaches detecting a spill in a store (i.e. [0018]), including the known technique of a controller being configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if a person is near the display region (Herring314, see at least: “If the tablet 102 identifies an approaching customer [i.e. a controller is further configured to check whether a person is near the display region], the docket tablet 102 may display a message welcoming the customer to that section of the store [i.e. send a notification to the first notification device if a person is near the display region]” [0017] and “the tablet 102 may be controlled by a remote server (not pictured) [i.e. a controller] having situational awareness of the entire store to cause the tablet 102 to display a relevant message. For example, if there is a spill in the store [i.e. when the movement of the commodity is detected], the tablet 102 may display a message instructing customers to avoid the aisle where the spill occurred” [0018]), and
the known technique of a first notification device being configured to output a message, upon receiving the notification, that the commodity should not be touched (Herring314, see at least: “the tablet 102 may be controlled by a remote server (not pictured) having situational awareness of the entire store to cause the tablet 102 to display a relevant message. For example, if there is a spill in the store, the tablet 102 may [i.e. the first notification device is configured to] display a message instructing customers to avoid the aisle where the spill occurred [i.e. output a message, upon receiving the notification, that the commodity should not be touched]” [0018]). These known techniques are applicable to the commodity management device of Gu in view of Herring772 as they both share characteristics and capabilities, namely, they are directed to detecting a spill in a store.
It would have been recognized that applying the known techniques of a controller being configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if a person is near the display region, and a first notification device being configured to output a message, upon receiving the notification, that the commodity should not be touched, as taught by Herring314, to the teachings Gu in view of Herring772, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management devices. Further, adding the modification of a controller being configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if a person is near the display region, and a first notification device being configured to output a message, upon receiving the notification, that the commodity should not be touched, as taught by Herring314, into the commodity management device of Gu in view of Herring772 would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management device that would allow a relevant message to be displayed to a customer (see Herring314, [0018]).

Regarding claim 17, Gu in view of Herring772 teaches the commodity management system according to claim 13.
Gu in view of Herring772 does not explicitly teach the controller being further configured to: check whether a person is near the display region when the movement of the commodity is detected, and send the notification signal to the notification device only if a person is near the display region.
Herring314, however, teaches detecting a spill in a store (i.e. [0018]), including the known technique of a controller being configured to check whether a person is near the display region when the movement of the commodity is detected (Herring314, see at least: “If the tablet 102 identifies an approaching customer [i.e. a controller is configured to check whether a person is near the display region], the docket tablet 102 may display a message welcoming the customer to that section of the store” [0017] and “the tablet 102 may be controlled by a remote server (not pictured) [i.e. the controller] having situational awareness of the entire store to cause the tablet 102 to display a relevant message. For example, if there is a spill in the store [i.e. when the movement of the commodity is detected], the tablet 102 may display a message instructing customers to avoid the aisle where the spill occurred” [0018]), and
the known technique of a controller being configured to send the notification signal to the notification device only if a person is near the display region (Herring314, see at least: “If the tablet 102 identifies an approaching customer [i.e. a controller is configured to], the docket tablet 102 may display a message welcoming the customer to that section of the store [i.e. send the notification signal to the notification device only if a person is near the display region]” [0017] and “the tablet 102 may be controlled by a remote server (not pictured) [i.e. the controller is further configured to] having situational awareness of the entire store to cause the tablet 102 to display a relevant message” [0018]). These known techniques are applicable to the commodity management system of Gu in view of Herring772 as they both share characteristics and capabilities, namely, they are directed to detecting a spill in a store.
It would have been recognized that applying the known techniques of a controller being configured to: check whether a person is near the display region when the movement of the commodity is detected, and send the notification signal to the notification device only if a person is near the display region, as taught by Herring314, to the teachings Gu in view of Herring772, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management systems. Further, adding the modification of a controller being configured to: check whether a person is near the display region when the movement of the commodity is detected, and send the notification signal to the notification device only if a person is near the display region, as taught by Herring314, into the commodity management system of Gu in view of Herring772 would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management system that would allow a relevant message to be displayed to a customer (see Herring314, [0018]).

Response to Arguments
Claim Objections
Applicant argues that the informalities alleged are not actual informalities, but rather an improper insistence on jargon style examiner preferences with respect to otherwise proper and grammatical claim language. Accordingly, it is respectfully requested that the objection to claims 1-20 because of informalities, be reconsidered and withdrawn (Remarks, page 8).
Examiner respectively disagrees. The claims are objected to because previously introduced entities, namely as “a commodity” and “a person,” are referred to as if they had not already been introduced in a prior limitation. This is improper. Appropriate correction is required as detailed above under “Claim Objections.” 

Rejections under 35 U.S.C. §101
Applicant argues that the rejection improperly "reads out" the recited tangible components without justification. The recited "first sensor," "second sensor," and "controller" can not simply be ignored at the first stage of analysis ("Prong 1 "). Doing so permits the nonsensical result that a claim incorporating several clearly tangible elements ("a first sensor," "a second sensor," and "a controller") is a method of organizing human activity (Remarks, page 9).
Examiner respectfully disagrees. In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Prong 1 determines whether the claim recites a judicial exception and Prong 2 determines whether the claim recites additional elements that integrate the exception into a practical application of the exception. The recited "first sensor," "second sensor," and "controller" are additional elements, they are not a part of the abstract idea that is recited in the limitations so they are considered in Prong 2 rather than Prong 1. This is made clear in the rejection on multiple instances such as “For example, but for the “first sensor,” “second sensor,” and “controller” language, “detect” and “notify” in the context of this claim encompasses advertising, and marketing or sales activities or behaviors.” Additionally, under Prong 2, where the claims are considered as a whole including the additional elements, said additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Applicant further argues that other than failing to take into consideration each individual limitation in its entirety by simply ignoring all the tangible elements, even the supposed abstract idea portions of several of the limitations identified the examiner do not concern "a method of organizing human activity," as alleged, but rather concern movement of tangible components in physical space. For example, while the examiner apparently refuses to credit "a first sensor" as a tangible component of claim 1, even the supposedly abstract portion of the relevant limitation, "detect movement of a commodity from a display region," concerns a tangible item ("a commodity") being physically moved from a physical space ("a display region"). Similarly, analysis with respect to "a second sensor configured to detect removal of a commodity from [[of] the display region to outside of the display region by a person" concerns movement of a physical item ("the commodity") from a physical space ("the display region") by a non-abstract, tangible actor ("a person") operating in physical space rather than any abstract concept of organizing human activity. The "controller" limitation also concerns such physical aspects, items, and actors. As such, the claims cannot be considered as drawn to, or falling within, "Certain Methods of Organizing Human Activity" (Remarks, pages 9-10).
Examiner respectfully disagrees. Applicant appears to be confusing an abstract idea with the “Mental Processes” grouping of abstract ideas. The amended claims recite the concept of providing a notification in response to a commodity being moved from a display but not from a display region and fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Certain methods of organizing human activity include advertising, marketing or sales activities or behaviors. A person moving a commodity from a display region falls under advertising, marketing or sales activities or behaviors. Unlike the “Mental Processes” grouping of abstract ideas, “Certain Methods of Organizing Human Activity” does not have to be able to take place in the human mind and physical aspects such as items or actors does not prevent a concept from falling under the “Certain Methods of Organizing Human Activity” groupings of abstract ideas. Accordingly, the amended claims fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Applicant further argues that the test in this context is not whether it is possible to vaguely describe the purpose or an outcome of the recited "system" in such a manner that sort of sounds abstract, but rather whether the claims themselves (that is, is by the terms of the actual language of the claims as opposed to vaguely paraphrased versions of the claims) are drawn so as to cover an abstract idea. But in this case even the examiner's own identification of the supposed "abstract idea" establishes that the claims are not drawn to an abstract idea. The rejection states: "The above limitations recite the concept of providing a notification in response to a commodity being moved from a display but not from a display region." (emphasis added). However, since a commodity is a physical item, a display is a physical item/location, and a display region is a portion of physical space, it certainly cannot be the case that claims are drawn to merely some abstract concept of organizing human activity since the alleged abstract idea itself concerns tangible things physically moving from one physical location to another (Remarks, page 10).
Examiner respectfully disagrees. Again, it appears that Applicant is confusing an abstract idea with the “Mental Processes” grouping of abstract ideas. Providing a notification in response to a commodity being moved from a display but not from a display region falls within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that it is a sales activity or behavior. Unlike the “Mental Processes” grouping of abstract ideas, “Certain Methods of Organizing Human Activity” does not have to be able to take place in the human mind and physical aspects such as items or actors does not prevent a concept from falling under the “Certain Methods of Organizing Human Activity” groupings of abstract ideas. Accordingly, the claims are ineligible under 35 U.S.C. §101.

Rejections under 35 U.S.C. §102/103
Applicant argues that in general, the rejection relies on broad, non-specific disclosure of various sensors, cameras, robots, and the like in the reference. While Gu, in broad terms, discusses the possibility of detecting various movements of products and people within a store, the standard for determining anticipation requires more in this context. For example, while the rejection apparently relies on a robot-like "mechanical device 400 [that] may send the observations of dropped objects ... to the computer system" as corresponding to the recited "controller," the reference discloses no specific interaction between the alleged "first sensor" ("one or more weight sensors ... affixed to a self (e.g., one of shelves 210)") and this mechanical device 400 (which is generally in the nature of an autonomous robot). It should be noted that mechanical device 400 appears to be a distinct element from "system 500" in Gu and is not a controller-like component in system 500, but rather a controlled sub-component at best. As such, for these reasons, the mechanical device 400 is not properly considered to correspond to "a controller configured to" perform any particular function "when the movement of the commodity ... is detected by the first sensor" since there is no disclosed connection/interaction between mechanical device 400 and weight sensors in a shelf 210 or the like. Likewise, there is also no specifically disclosed relevant interaction or communication between any one of the store cameras (alleged "second sensor") and the mechanical device 400 (Remarks, pages 11-12).
Examiner respectfully disagrees. Gu does not merely discuss the possibility of detecting various movements of products and people within a store as Applicant purports. The mechanical device of Gu is not what is interpreted as the controller, the computer system is the controller (as indicated by Examiner’s citation of “the computer system to notify store employees [i.e. a controller configured to notify a designated notification destination]”). The citation regarding the mechanical device 400 is merely cited to indicate that the computer system [i.e. controller] notifies store employees [i.e. configured to notify a designated notification destination] in a situation where an item is dropped. Examiner additionally cites to paragraph [0074] of Gu which discloses that sensor data collected from the sensors [i.e. the weight sensor and the image sensors], is analyzed to determine if any issues need to be handled. An example issue includes the situation where an item is dropped. As noted, if an item is dropped or spilled the product moves from the weight sensor on the shelf but stays in the area of the shelf that is picked up by the camera. Thus, Gu discloses the features of claim 1.

Applicant further argues that, while disclosure of store cameras in the reference is apparently being alleged to anticipate the recited "second sensor," the reference does not specifically disclose that any store cameras are "configured to detect a person moving a commodity from the display region to outside of the display region for purchasing the commodity" but rather merely non-specifically discloses the existence of store cameras. As such, the reference fails to teach or show the "identical invention" in "as complete detail" as presented in claim 1 (Remarks, page 12).
Examiner respectfully disagrees. Gu does not merely non-specifically disclose the existence of store cameras. Gu discloses a plurality of image sensors used to gather image data of a person moving in a particular area of a store as well as gather visual data of product items on the shelves that are for selection and purchase by customers (see Gu, [0042], [0062], and [0037]). Since the image sensors capture visual data of both the customers moving in the area of the store as well as the items on the shelves, the image sensors capture [i.e. detect] the customers selecting a product from a shelve and removing it from the area of the store for purchase. Thus, Gu discloses the features of claim 1.

Applicant further argues that the standard required for establishing anticipation is not met by the reference's general description of store-related sensors, systems, and devices. While the rejection supposes various hypothetical scenarios involving robot janitors and the like, these various post facto scenarios (and the reference itself) do not teach or suggest a method including "notifying a designated notification destination at the time the movement of the commodity from the display region is detected" in conjunction with "the removal of the commodity from the display region [not being] detected" (Remarks, pages 12-13).
Examiner respectfully disagrees. Gu does not merely generally describe store-related sensors, systems, and devices. Gu discloses that sensor data collected from the sensors [i.e. the weight sensor and the image sensors], is analyzed to determine if any issues need to be handled. An example issue described explicitly in the disclosure (i.e. not a hypothetical scenario) includes the situation where an item is dropped (see Gu, [0074]). Gu further discloses the computer system notifying store employees [i.e. notifying a designated notification destination] in the situation that an object has dropped [i.e. at the time the movement of the commodity from the display region is detected] (see Gu, [0060]). As noted, if an item is dropped or spilled the product moves from the weight sensor on the shelf but stays in the area of the shelf that is picked up by the camera [i.e. the removal of the commodity from the display region [not being] detected]. Thus, Gu discloses the features of claim 19.

Applicant further argues that, regarding claims 2-4, 6-7, 12-16, 18, and 20, Herring ‘772 fails to cure the deficiencies in Gu noted above with respect to claim 1 and claim 19. As such, the office action fails to establish a prima facie case of obviousness with respect to claims which are dependent on claim 1 or claim 19 (Remarks, page 13).
Examiner respectfully disagrees. As detailed in response to the arguments above regarding claims 1 and 19, Gu discloses the argued features. Additionally, Herring ‘772 has not been cited to teach the features of claims 1 and 19.

Applicant further argues that, in a manner similar to the rejection of claim 1, the rejection apparently relies on Gu's disclosure of a robot-like "mechanical device 400 [that] may send the observations of dropped objects ... to the computer system" as corresponding to the recited "controller." However, Gu discloses no specific interaction between the alleged "first sensor" ("one or more weight sensors ... affixed to a self (e.g., one of shelves 210)") and the mechanical device 400 (which is generally in the nature of an autonomous robot). It should be noted again that mechanical device 400 appears to be a distinct element from "system 500" in Gu and is not a controller-like component in system 500, but rather a controlled sub-component at best. As such, the mechanical device 400 is not properly considered to correspond to "a controller configured to" perform any particular function "when the movement of the commodity . . . is detected by the first sensor" since there is no disclosed connection/interaction between mechanical device 400 and weight sensors in a shelf 210 or the like. Likewise, there is also no specifically disclosed interaction or communication between the any one of the store cameras (alleged "second sensor") and the mechanical device 400. Herring '772 does not cure these deficiencies in Gu and thus the office action fails to establish a prima facie case of obviousness with respect to claim 13 for at least the above reasons. (Remarks, pages 13-14).
Examiner respectfully disagrees. As detailed in response to the argument regarding claim 1, The mechanical device of Gu is not what is interpreted as the controller, the computer system is the controller (as indicated by Examiner’s citation of “the computer system to notify store employees [i.e. a controller configured to notify a designated notification destination]”). The citation regarding the mechanical device 400 is merely cited to indicate that the computer system [i.e. controller] notifies store employees [i.e. configured to notify a designated notification destination] in a situation where an item is dropped. Examiner additionally cites to paragraph [0074] of Gu which discloses that sensor data collected from the sensors [i.e. the weight sensor and the image sensors], is analyzed to determine if any issues need to be handled. An example issue includes the situation where an item is dropped. As noted, if an item is dropped or spilled the product moves from the weight sensor on the shelf but stays in the area of the shelf that is picked up by the camera. Thus, Gu discloses the features of claim 13.
Additionally, Herring ‘772 has not been cited to teach these features.

Applicant further argues that, claims which are dependent on claim 13 are likewise allowable for at least the same reasons as claim 13 (Remarks, page 14).
Examiner respectfully disagrees. As detailed in response to the arguments above, Gu discloses the argued features of claim 13.

Applicant further argues that, regarding claims 5 and 17, Herring '314 is apparently alleged in this context to teach aspects related to notification destinations and messages. However, whatever this reference may or may not teach, Applicant submits it fails to cure the deficiencies in Gu and Herring '772 already noted above with respect to claim 4 (upon which claim 5 is dependent) and claim 13 (upon which claim 17 is dependent). Thus, for at least this reason, the office action fails to establish a prima facie case of obviousness with respect to claims 4 and 17 (Remarks, pages 14-15).
Examiner respectfully disagrees. As detailed in response to the arguments above, Gu discloses the argued features of claims 4 and 13. Herring '314 has not been cited to teach the features of claims 4 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Otani et al. (US 2009/0153328 A1) teaches an intelligent shelf system for obtaining customers’ purchase behavior information for products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684      

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625